UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-653 Name of Registrant: Putnam Income Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Income Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant Name : Putnam Income Fund Fund Name : Putnam Income Fund Date of Fiscal Year End : 10/31/2009 Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New Management N/A N/A N/A N/A Contract For Your Fund 2.01 Approving A Proposed New Management N/A N/A N/A N/A Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New Management N/A N/A N/A N/A Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New Management N/A N/A N/A N/A Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The Trust N/A N/A N/A N/A 5 Shareholders Request That The Board N/A N/A N/A N/A Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Income Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
